Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
1.	Applicant’s amendments to the Specification and Claims have overcome the previous Specification Objection, Claim Objection, and 112 Rejection.


Allowable Subject Matter
2.	Claims 1-17, 19-21, 23, and 24 are allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter:

4.	Independent claims 1 and 12 have been amended to distinguish over the prior art. The Examiner agrees with the arguments presented on pages 10 and 11 of the Remarks, dated 4/5/21, that amended claims 1 and 12 distinguish over the Takeuchi reference. An updated search of the prior art has been performed to focus on the newly added amendments and the new scope of the claims it represents. The Examiner concludes that no combination of the prior art specifically teaches the newly presented limitations of independent claims 1 and 12.

5.	Independent claims 17 and 21 have been amended to incorporate the subject matter of previously objected dependent claims 18 and 22. Therefore, independent claims 17 and 21 are in condition for allowance.

6.	Claims 2-11, 13-16, 19, 20, 23, and 24 inherit the allowable subject matter of Claims 1, 12, 17, and 21, respectively.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185